Citation Nr: 1612649	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  97-33 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for anal pruritus, to include as secondary to a service-connected disability.

3.  Entitlement to a rating in excess of 20 percent for residuals of compression fracture at L2 and L3 with deformity of a vertebral body.

4.  Entitlement to special monthly compensation (SMC) for loss of use of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to July 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 1996 rating decision (lumbar spine disability) by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland Ohio and a December 2005 rating decision (hypertension, anal pruritus, SMC) by the RO in Detroit, Michigan.  During the course of the appeal, jurisdiction of the case was transferred to the RO in Detroit, Michigan.

The December 1996 rating decision, in pertinent part, denied an increase in a 20 percent rating for service-connected lumbar spine disability.  

The December 2005 rating decision, in part, denied service connection for hypertension and anal pruritus and denied entitlement to SMC based on loss of use of the lower extremities.

In October 2006, the Board issued a decision that, in pertinent part, denied an increased rating in excess of 20 percent for service-connected lumbar spine disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2009 order, the Court granted the parties Joint Motion for Partial Remand, vacated that part of the Board's October 2006 decision which denied an increase in a 20 percent rating for the lumbar spine disability, and remanded this issue.

In October 2009, the Board, in turn, remanded this issue for additional development in compliance with the Court's order.  In its October 2009 decision, the Board also remanded the issues of entitlement to service connection for hypertension and for anal pruritus, and entitlement to SMC based on loss of use of the lower extremities.

The case subsequently returned to the Board and was remanded again for further development in August 2011 and May 2013.

In May 2013, the Board also remanded the issue of entitlement to an earlier effective date prior to May 6, 2005 for the grant of service connection for a left knee disability, for an issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in July 2015, the RO issued a rating decision that granted an earlier effective date of February 17, 2005 for the grant of service connection for osteoarthritis of the left knee, and an SOC to extent that an effective date prior to February 17, 2005 was denied.  However, the Veteran did not perfect an appeal.  Therefore, that issue is no longer on appeal before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claims herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Service Connection Claims

The Veteran claims service connection for hypertension and anal pruritus as secondary to his service-connected type 2 diabetes mellitus or his medications for service-connected disabilities.  In its May 2013 remand, the Board found that a VA medical opinion obtained in September 2011 was not adequate because the report of this examination did not address the question of whether there has been aggravation by a service-connected disability or by treatment for a service-connected disability.  See Barr v. Nicholson, 21 Vet App 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided) ; also see Stefl v. Nicholson, 21 Vet App 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion in relation to other relevant evidence).

The September 2011 VA examiner provided an opinion that the Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's service-connected condition because diabetes mellitus was diagnosed after his hypertension.  The examiner also opined that the Veteran's pruritus ani was less likely than not proximately due to or the result of the Veteran's service-connected condition because there was no evidence that indicated the Veteran's anal itching was related to his diabetes mellitus (DM) or the medications he took for it.  

The Board noted that the primary basis of the Veteran's claims for service connection was that his hypertension and anal pruritus were caused or aggravated by his already service-connected type 2 diabetes mellitus, or by his medications for service-connected disabilities, so are secondary to a service-connected disability; however, the September 2011 VA medical opinion did not address the question of whether or not there has been aggravation by a service-connected disability or by treatment for a service-connected disability.  This continues to be the case.

An addendum opinion was obtained in August 2013.  The examiner stated that "I am unable to give you the etiology of the HTN [(hypertension)] and Pruritus Ani without resorting to [mere] speculation.  The HTN was diagnosed prior to the DM and stable.  The Pruritus did not have any rash nor sx [(symptom)] at the [time] of the exam."

This opinion does not address the issue of aggravation.  To that effect, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 449 (1995); see also 38 C.F.R. § 3.310(b) (2015).  With regard to the issue of aggravation, the Court observed that the language "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b)  Id.

Additionally, when an examiner concludes that an opinion cannot be rendered without resorting to mere speculation, it must be clear that the inability to opine on questions of diagnosis and etiology is not the initial impression of an uninformed examiner, but is an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  The Court also stated that if an opinion cannot be rendered without resorting to mere speculation, that conclusion is insufficient if the examiner does not explain the basis for that opinion or the basis is not otherwise apparent from the record.  Id.  Here, the August 2013 VA examiner did not sufficiently explain the reasons for her inability to provide an opinion without speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

As the August 2013 VA examiner's opinion is inadequate and it does not comply with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268 (1998) (a previous remand confers upon the claimant, as a matter of law, the right to compliance with the remand orders).  Consequently, a supplemental medical opinion is required to adequately decide the merits of the claims.

Increased Rating Claim

The Veteran last underwent a VA medical examination in December 2012 to determine the severity of his service-connected lumbar spine disability.  However, in a March 2015 statement, the Veteran reported that his orthopedic disabilities keep deteriorating.  The clinical findings presented in the December 2012 examination are now over three years old.  In light of the Veteran's recent complaints of increasing symptoms, the Board deems it necessary to provide the Veteran with a new examination for an adequate evaluation of the current condition of the Veteran's lumbar spine disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

SMC

The Veteran contends that he has loss of use of the bilateral lower extremities, secondary to his service-connected disabilities.  In this case, the Veteran is service connected for residuals of fracture of the bilateral tibia and fibula with moderate ankle deformity, as well as residuals of compression fracture of L2 and L3 with deformity of vertebral body, degenerative arthritis of the right knee, osteoarthritis of the left knee, coronary artery disease, posttraumatic stress disorder, gastritis due to back and joint pain medication, type 2 diabetes mellitus, peripheral neuropathy of the bilateral feet and toes and the right hand and fingers, painful pressure scar of the right heel with callous, and erectile dysfunction.

Special monthly compensation (SMC) is a statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in the VA Rating Schedule. Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k) and 38 C.F.R. §§ 3.350(a)(1), 3.352.

There are multiple provisions which provide for special monthly compensation for the loss or loss of use of the upper and lower extremities.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2015).  However, the basic requirements of these provisions generally remain the same.  These provisions state that various special monthly compensation rates are payable for certain combinations of anatomical loss or loss of use of portions of the upper and lower extremities. However, anatomical loss involves amputation of the extremity.  In this case, the medical evidence of record does not demonstrate that the Veteran has had any portion of any of his extremities amputated.  Therefore, he does not satisfy the threshold legal eligibility requirements for special monthly compensation based on anatomical loss.  

However, with respect to the provisions for loss of use of portions of the lower extremities, loss of use of an extremity will be held to exist when there is (1) no effective function remains other than that which would be equally well served by an amputation with the use of a suitable prosthetic appliance; (2) extremely unfavorable complete ankylosis of the knee; (3) complete ankylosis of two major joints of an extremity; (4) shortening of the lower extremity of 3.5 inches or more; (5) complete paralysis of the external popliteal nerve and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of the nerve; or (6) loss of use of arms or legs at a level, or with complications, preventing natural elbow or knee action.  38 C.F.R. § 3.350(a)(2), (c) (2015).

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc. could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2).

The Veteran underwent a VA examination in February 2011, in conjunction with this claim.  The VA examiner concluded that although the Veteran had limited use of both lower extremities and could not do prolonged standing or walking, he was able to walk and function with a cane; consequently, the examiner stated that complete loss of use of both lower extremities was not justifiable.

In March 2015, the Veteran submitted a statement claiming that the left ankle should be considered an anatomical loss as he underwent a total left ankle replacement and that his right ankle is also being evaluated for a similar procedure.  He also claimed that his orthopedic disabilities continue to deteriorate.  The medical evidence of record shows that he underwent a total left ankle replacement in February 2015.  The clinical findings presented in the February 2011 VA examination are now over five years old.  In light of the Veteran's recent complaints of increasing symptoms, to include total ankle replacement surgery, the Board deems it necessary to provide the Veteran with a new examination for an adequate evaluation of the current condition of the Veteran's bilateral lower extremities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated records from the VA Medical Center (VAMC) in Columbus, South Carolina, dated from June 2014 to the present.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, forward the Veteran's claims file to an examiner of the appropriate expertise to obtain a supplemental opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension and/or anal pruritus is proximately due to, or aggravated by, the Veteran's service-connected type 2 diabetes mellitus or the medications used to treat his service-connected disabilities.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Aggravation is defined for legal purposes as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b) (2015).

Any opinion expressed should be accompanied by a complete rationale that is specific to the Veteran.

If an opinion cannot be expressed without resorting to speculation, the examiner should so indicate and discuss why an opinion is not possible.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (holding it must be clear on the record that an inability to opine on questions of etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion).

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected residuals of compression fracture at L2 and L3 with deformity of a vertebral body.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the active range of motion of the Veteran's lumbar spine, in degrees, by use of a goniometer noting by comparison the normal range of motion of the lumbar spine.  If pain on motion of the lumbar spine is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected low back disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

A complete rationale must be provided for any opinion offered.

4.  Schedule the Veteran a VA examination with regard to his service-connected bilateral lower extremity disabilities.  The VA examiner should clearly identify all current service-connected disabilities affecting the use of the Veteran's bilateral lower extremities, to include residuals of fracture of the bilateral tibia and fibula with moderate ankle deformity, degenerative arthritis of the right knee, osteoarthritis of the left knee, peripheral neuropathy of the bilateral feet and toes, and painful pressure scar of the right heel with callous.

Further, the VA examiner should be asked to clearly address all current symptoms of the Veteran's service-connected bilateral extremity disabilities, their severity, and their functional impact. 

The examiner must state whether there is any evidence of extremely unfavorable complete ankylosis of either knee, complete ankylosis of two major joints of any extremity, shortening of either lower extremity of 3.5 inches or more, or complete paralysis of the external popliteal nerve.

The examiner must also provide an opinion as to whether the Veteran experiences lower extremity symptoms that are analogous to amputation with the use of a suitable prosthetic appliance, or a total incapacity for natural knee action due to his service-connected disabilities.

A complete rationale must be provided for any opinion offered.

5.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

6.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

